


Exhibit 10.1




AMENDED AND RESTATED




OPTION AGREEMENT




This AMENDED AND RESTATED OPTION AGREEMENT (this “Agreement”) is made effective
as of this 26 day of March, 2015 (the “Effective Date”) by and between OSER
VENTURES INC., a Florida corporation, whose address is 4 West Las Olas
Boulevard, Suite 201, Fort Lauderdale, FL 33301 (“OSER”), and ECOLIVEGREEN
CORP., a Florida corporation, whose address is 4855 NW 115th Avenue, Coral
Springs, FL 33076 (“Seller”).




RECITALS




WHEREAS, Seller is the majority owner of ECO WASTEWATER CONCENTRATOR, LLC, a
Florida limited liability company (“EWC”), which is a non-trading and
non-current public company with no revenues and no assurance of any future
revenues;




WHEREAS, Seller has previously granted OSER an option (the “First Option”) to
purchase 5% of the issued and outstanding shares of Seller on a fully diluted
basis as of the date the Option is exercised (all or any portion, the “Stock”);




WHEREAS, Seller is willing to grant OSER additional options (each, an “Option”
and collectively, the “Options”) to purchase an additional 15% of the Stock and
OSER desires to acquire the Options, subject to the terms, conditions and
limitations of this Agreement; and




WHEREAS, as of December 31, 2014, there are 16,525,000 common shares of Seller
outstanding. Subject to the terms hereof, OSER’s exercise of its First Option
under this Agreement will result in the issuance to OSER of 869,737 common
shares of Seller.




WHEREAS, Seller and OSER for and in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend and restate
that certain Option Agreement dated as of May 31, 2014 between Seller and OSER
(the “Original Agreement”), which Original Agreement is hereby terminated and
superseded in its entirety by this Agreement.




NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




ARTICLE 1

PURCHASE OPTION




1.1.      Recitals.  The Recitals set forth above are agreed to be true and
correct and incorporated herein by this reference as part of the body of this
Agreement.




1.2      Options.




1

--------------------------------------------------------------------------------




(a)        Option One.  Commencing on the Effective Date and terminating on
March 31, 2015 (the “First Option Date”), OSER shall have an Option to purchase
the Stock, for the purchase price of $150,000.00 (the “First Option Purchase
Price”), a $50,000 portion of which shall be paid on or before March 31, 2015
with the remaining balance of $100,000.00 due on or before May 15, 2015 (each
and collectively, the “First Option Payment Deadline”).  In the event that OSER
exercises the Option, upon the exercise of the Option and subject to the terms
and conditions set forth herein, the Seller agrees to sell, convey, transfer,
assign and deliver to OSER, and OSER agrees to purchase from the Seller the
Stock, including all rights with respect to the Stock, subject to any
restrictions as set forth in the Seller’s Articles of Incorporation and/or
Bylaws or any applicable shareholder agreements that may restrict the issuance
of the Stock (collectively, the “Organizational Documents”).  Notwithstanding
the foregoing, OSER shall be granted a 5 day grace period with respect to the
First Option Payment Deadline for the First Option Purchase Price upon providing
written notice to Seller requesting the same. Time is of the essence.




(b)        Option Two.  Upon Seller’s receipt of the First Option Purchase Price
on or before the First Option Payment Deadline and terminating on October 15,
2015 (the “Second Option Date”), OSER shall have a second Option (the “Second
Option”) to purchase an additional 5% of the Stock, for the purchase price of
$350,000.00 (the “Second Option Purchase Price”), which shall be paid on or
before the Second Option Date.  In the event that OSER exercises the Second
Option, upon the exercise of the Second Option and subject to the terms and
conditions set forth herein, the Seller agrees to sell, convey, transfer, assign
and deliver to OSER, and OSER agrees to purchase from the Seller an additional
5% of the Stock, including all rights with respect to the Stock, subject to any
restrictions as set forth in the Organizational Documents; provided, that, if
OSER fails to pay either the $50,000.00 portion or the $100,000.00 portion the
First Option Purchase Price on or before the applicable First Option Payment
Deadline, the Second Option, the Third Option and the Fourth Option shall all be
immediately and automatically terminated without notice.  Furthermore, if OSER
pays the $50,000.00 portion of the First Option Purchase Price but fails to pay
the $100,000.00 portion the First Option Purchase Price on or before the
applicable First Option Payment Deadline, the $50,000.00 portion of the First
Option Purchase Price will be forfeited by OSER, and Seller shall retain such
amount as liquidated damages. Notwithstanding the foregoing, OSER shall be
granted a 5 day grace period with respect to the Second Option Date for the
Second Option Purchase Price upon providing written notice to Seller requesting
the same. Time is of the essence.




(c)        Option Three.  Upon Seller’s receipt of the Second Option Purchase
Price on or before the Second Option Date and terminating on March 15, 2016 (the
“Third Option Date”), OSER shall have a third Option (the “Third Option”) to
purchase an additional 5% of the Stock, for the purchase price of $500,000.00
(the “Third Option Purchase Price”), which shall be paid on or before the Third
Option Date.  In the event that OSER exercises the Third Option, upon the
exercise of the Third Option and subject to the terms and conditions set forth
herein, the Seller agrees to sell, convey, transfer, assign and deliver to OSER,
and OSER agrees to purchase from the Seller an additional




2

--------------------------------------------------------------------------------




5% of the Stock, including all rights with respect to the Stock, subject to any
restrictions as set forth in the Organizational Documents; provided, that, if
OSER fails to pay the Second Option Purchase Price on or before the Second
Option Date, the Third Option and the Fourth Option shall both be immediately
and automatically terminated without notice.  Notwithstanding the foregoing,
OSER shall be granted a 5 day grace period with respect to the Third Option Date
for the Third Option Purchase Price upon providing written notice to Seller
requesting the same. Time is of the essence.




(d)        Option Four.  Upon Seller’s receipt of the Third Option Purchase
Price on or before the Third Option Date and terminating on December 15, 2016
(the “Fourth Option Date”), OSER shall have a fourth Option (the “Fourth
Option”) to purchase an additional 5% of the Stock, for the purchase price of
$750,000.00 (the “Fourth Option Purchase Price”), which shall be paid on or
before the Fourth Option Date.  In the event that OSER exercises the Fourth
Option, upon the exercise of the Fourth Option and subject to the terms and
conditions set forth herein, the Seller agrees to sell, convey, transfer, assign
and deliver to OSER, and OSER agrees to purchase from the Seller an additional
5% of the Stock, including all rights with respect to the Stock, subject to any
restrictions as set forth in the Organizational Documents; provided, that, if
OSER fails to pay the Third Option Purchase Price on or before the Third Option
Date, or the Fourth Option Purchase Price on or before the Fourth Option Date,
the Fourth Option shall be immediately and automatically terminated without
notice.  Notwithstanding the foregoing, OSER shall be granted a 5 day grace
period with respect to the Fourth Option Date for the Fourth Option Purchase
Price upon providing written notice to Seller requesting the same. Time is of
the essence.




1.3       Payment of Purchase Price(s)/Issuance of Stock. Subject to the
requirements set forth in Section 1.2 above, upon OSER’s timely exercise of the
following Purchase Options, OSER will pay to Seller, the Purchase Price(s) as
follows:




(a)        Option One. Payment of both the $50,000.00 portion and the
$100,000.00 portion of the First Option Purchase Price on or before the
applicable First Option Payment Deadline in immediately available funds. Upon
Seller’s receipt of the First Option Purchase Price, Seller will issue 5% of the
Stock to OSER.




(b)        Option Two.  Payment of the Second Option Purchase Price on or before
the Second Option Payment Deadline in immediately available funds. Upon Seller’s
receipt of the Second Option Purchase Price, Seller will issue 5% of the Stock
to OSER.




(c)        Option Three.  Payment of the Third Option Purchase Price on or
before the Third Option Payment Deadline in immediately available funds. Upon
Seller’s receipt of the Third Option Purchase Price, Seller will issue 5% of the
Stock to OSER.




(d)        Option Four.  Payment of the Fourth Option Purchase Price on or
before the Fourth Option Payment Deadline in immediately available funds. Upon
Seller’s receipt of the Fourth Option Purchase Price, Seller will issue 5% of
the Stock to OSER.




3

--------------------------------------------------------------------------------




1.4       Closing. The parties each agree to execute and deliver any and all
documents reasonably required to memorialize the closing (“Closing”) of the
transaction contemplated by this Agreement (the “Transaction”), with the
exception of the issuance of a stock certificate(s) reflecting the issuance of
the Stock which will not occur until 90 days post-Closing.




ARTICLE 2

REPRESENTATIONS AND WARRANTIES




2.1.      OSER hereby represents, warrants and covenants to the Seller that:




(a)        the Transaction shall be closed in accordance with the terms and
conditions of the Organizational Documents.




(b)        OSER has received all the information it considers necessary or
appropriate for deciding whether to purchase the Stock.  OSER further represents
that it has had an opportunity to review the Seller’s books and records and ask
questions and receive answers from the Seller regarding the terms and conditions
of the sale of the Stock and the business, properties, prospects and financial
condition of the Seller.




(c)        OSER acknowledges that the Seller has no revenues and currently has
accumulated deficits and losses.




(d)        OSER is an “accredited investor” within the meaning of SEC Rule 501
of Regulation D as presently in effect.




(e)        OSER is aware of the Seller’s business affairs and financial
condition and has acquired sufficient information about the Seller, its
management, financial condition, business and operations, and substantial risks
associated with the investment in the Seller to reach an informed and
knowledgeable decision to acquire the Stock.




(d)       OSER warrants, represents and covenants with and to Seller that OSER
has the right, power, legal capacity and authority to enter into, execute, and
perform its/her/his obligations under this Agreement. This Agreement constitutes
the legal, valid, and binding agreement of OSER enforceable in accordance with
the terms and provisions hereof.




(f)        OSER is purchasing the Stock for investment and not with a view
toward further distribution thereof. OSER agrees not to transfer the Stock
except pursuant to an effective registration statement or in reliance on
exemptions from registration under the Securities Act of 1933. OSER agrees that
any certificates to be issued to them representing the Stock, if applicable,
shall bear appropriate restrictive legends to this effect.




(g)       OSER acknowledges its understanding that the sale of the Stock is
intended to be exempt from registration under the Securities Act of 1933, as
amended, by virtue of Section 4(2) of the Securities Act and the provisions of
Regulation D




4

--------------------------------------------------------------------------------




promulgated thereunder.  In furtherance thereof, OSER represents and warrants to
the Seller as follows:




(i)        OSER is aware that no market exists for the sale of the Stock,
thereby requiring any investment to be made for an indefinite period of time.




(ii)       OSER is acquiring the Stock solely for its own beneficial account,
for investment purposes, and not with view to, or resale in connection with, any
distribution of the Stock.




(iii)      OSER has the financial ability to bear the economic risk of his, her
or its investment, can afford a complete loss of such investment, has adequate
means for providing for current needs and contingencies, and has no need for
liquidity with respect to the investment in the Seller.




(iv)      OSER (together with its advisors, if any) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the prospective investment in the Stock.  If other than an
individual, the undersigned also represents it has not been organized solely for
the purpose of acquiring the Stock.




(h)       No representations or warranties have been made to OSER by the Seller
or any of their respective members, officers, employees, agents, sub-agents,
affiliates or subsidiaries, other than any representations of the Seller
contained herein and in the Organizational Documents, and in subscribing for the
Stock, OSER is not relying upon any representations other than those contained
herein or in the Organizational Documents.




(i)        OSER understands and acknowledges that its purchase of the Stock is a
speculative investment that involves a high degree of risk and the potential
loss of the OSER’s entire investment.  The undersigned expressly acknowledges
that the Seller has no previous operating history, is not current with the
Securities and Exchange Commission, the  Stock is not currently trading on any
exchange and is not registered pursuant to Rule 144 and waives any claims
against Seller for damages caused directly or indirectly by the foregoing.




(j)        OSER’s overall commitment to investments that are not readily
marketable is not disproportionate to OSER’s net worth, and an investment in the
Seller will not cause such overall commitment to become excessive.




(k)       The undersigned is unaware of, is in no way relying on, and did not
become aware of the offering of the Stock through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or
electronic mail through the Internet, in connection with the offering and sale
of the Stock and is not subscribing for the Stock and




5

--------------------------------------------------------------------------------




did not become aware of the Stock through or as a result of any seminar or
meeting to which OSER  was invited by, or any solicitation of a subscription by,
a person not previously known to OSER in connection with investments in
securities generally.




(l)        OSER is not relying on the Seller or any of their respective
shareholders, directors, officers, employees, agents or sub-agents with respect
to the legal, tax, economic and related considerations of an investment in the
Seller, and OSER has relied on the advice of, or has consulted with, only his,
her or its own Advisors.




(m)      OSER acknowledges that any estimates or forward-looking statements or
projections provided by the Seller, if applicable, were prepared by the
management of the Seller in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Seller or its management and should not be relied upon.




(n)       No oral or written representations have been made, or oral or written
information furnished, to OSER or his, her or its Advisors, if any, in
connection with the offering of the Stock that are in any way inconsistent with
the information contained herein or in the Organizational Documents.




(o)       OSER hereby agrees not to sell any of its Stock in Seller for a period
of 12 months from the date that its last Option under this Agreement has been
exercised or has terminated or expired.




(p)       All of the foregoing representations, warranties and agreements shall
survive the closing of the transactions contemplated by this Agreement.




ARTICLE 3

DRAG ALONG / TAG ALONG RIGHTS




Notwithstanding anything contained in this Agreement to the contrary, in the
event the holders of more than a majority of the Stock of the Seller (the
“Offerees”) have received and approved a bona fide written offer from any third
party, to purchase or otherwise acquire Stock in the Seller, which purchase or
acquisition would result in such person owning more than a majority of the Stock
of the Seller either by way of sale, merger, consolidation, or reorganization,
then the Offerees shall serve written notice to that effect to OSER (the “Notice
of Sale”) stating the name and address of the offeror, the Stock proposed to be
sold, and the price, terms and conditions of such sale, merger, consolidation or
reorganization, including the consideration proposed to be paid. The Notice of
Sale shall include a copy of said written offer. OSER shall have ten (10) days
following the receipt of the Notice of Sale to notify the Seller in writing of
OSER’s desire to participate in the sale, merger, consolidation or
reorganization (hereinafter referred to as the “Participation Notice”), by
selling all of their Stock in the proposed transaction.  Failure to submit such
Participation Notice within said ten (10) day time period shall constitute a
waiver on the part of OSER to participate in the proposed transaction.  In the
event OSER gives a Participation Notice, the Seller shall condition any such
sale or merger, consolidation or reorganization to such person upon such person
agreeing to purchase or acquire the Stock of




6

--------------------------------------------------------------------------------




OSER at the same price and upon the same terms and conditions set forth in the
Notice of Sale.  In the event that OSER does not timely give a Participation
Notice, the Seller shall have the right to require OSER to participate in the
sale, merger, consolidation, or reorganization by giving OSER written notice to
that effect within thirty (30) days following the giving of the initial Notice
of Sale (the “Call Notice”).  In the event the Seller gives such a Call Notice,
OSER shall immediately surrender or assign all of its Stock in the Seller to the
Seller as transfer agent, and the Seller shall be required to cause the sale or
transfer of such Stock in the Seller upon the same terms and conditions of the
sale, merger, consolidation, or reorganization of the Stock in the Seller owned
by the other selling shareholders.  The Seller shall deliver the net proceeds of
such sale for such OSER’s Stock to OSER immediately following Closing.




In the event that the purchase price that would be due to OSER pursuant to the
Notice of Sale, is less than the amount that OSER actually paid for its Stock in
Seller, then any Options that OSER has not previously exercised (including
payment therefor) under the terms of this Agreement shall be automatically
terminated.




ARTICLE 4

MISCELLANEOUS PROVISIONS




4.1.      Amendment and Modification.  This Agreement may be amended, modified,
or supplemented only by written agreement of the parties hereto.




4.2.      Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida (without regard to
its conflicts of law doctrines).  The parties hereto (i) irrevocably submits to
the jurisdiction of any State court sitting in Broward County, Florida or the
United States District Court for the Southern District of Florida in any action
arising out of these agreements, (ii) agrees that all claims in such action may
be decided in such court, (iii) waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum, and (iv) consents to the service of
process by certified mail.  In the event of any dispute concerning this
agreement, the prevailing party in any litigation shall be entitled to be
reimbursed its reasonable costs and attorneys’ fees.  




4.3.      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and shall become a binding
Agreement when one or more of the counterparts have been signed by each of the
parties and delivered to the other party.




4.4.      Headings.  The article and section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.




4.5.      Entire Agreement.  This Agreement, including the exhibits, schedules,
and other documents and instruments referred to herein, embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. This agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.




7

--------------------------------------------------------------------------------




4.6.      Waiver of Conflict. With respect to the transactions contemplated by
this Agreement, OSER hereby acknowledges and waives any potential conflict of
interest between Seller, OSER, Steve Adelstein (in his individual capacity or in
his capacity as  shareholder of OSER or Seller or in his capacity as an officer
of an affiliate of any of the parties hereto), Alfred Tracy and any other
affiliates of Seller.




4.7.      Severability.  If any one or more provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal, or unenforceable provision had never
been contained herein.




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




OSER:




OSER VENTURES INC.







By: /s/ Roland L. Breton

Roland L. Breton, President




SELLER:




ECOLIVEGREEN CORP.







By: /s/ Len Bryan

Len Bryan, President




8

--------------------------------------------------------------------------------